Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

$500,000,000

TERRESTAR NETWORKS INC.

15% Senior Secured PIK Notes due 2014

Purchase Agreement

February 8, 2007

J.P. Morgan Securities Inc.

Lehman Brothers Inc.

UBS Securities LLC

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

TerreStar Networks Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $500,000,000 principal amount of its 15% Senior Secured PIK
Notes due 2014 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of February 14, 2007 (the “Indenture”) among the
Company, the guarantors listed in Schedule 2 hereto (the “Guarantors”) and U.S.
Bank National Association, as trustee (the “Trustee”), and will be guaranteed on
a senior secured basis by each of the Guarantors (the “Guarantees”).

The Securities will be secured on a first priority basis by the security
documents listed in Schedule 3 hereto (collectively, the “Security Documents”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a Canadian preliminary
offering memorandum dated January 29, 2007, as supplemented by the Canadian
Supplement to the Canadian Preliminary Offering Memorandum dated February 8,
2007, used in connection with offers and sales in Canada (collectively, the
“Canadian Preliminary Offering Memorandum”) and a preliminary



--------------------------------------------------------------------------------

offering memorandum dated January 29, 2007, as supplemented by the Supplement to
the Preliminary Offering Memorandum dated February 8, 2007 (collectively, the
“Preliminary Offering Memorandum”) and will prepare a Canadian offering
memorandum dated the date hereof to be used in connection with offers and sales
in Canada (the “Canadian Offering Memorandum”) and an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company, the Guarantors and the Securities. Copies of the Canadian
Preliminary Offering Memorandum and the Preliminary Offering Memorandum have
been, and copies of the Canadian Offering Memorandum and the Offering Memorandum
will be, delivered by the Company to the Initial Purchasers pursuant to the
terms of this Agreement. The Company hereby confirms that it has authorized the
use of the Canadian Preliminary Offering Memorandum, the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below), the Canadian
Offering Memorandum and the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 97.5% of the principal
amount thereof plus accrued interest, if any, from February 8, 2007 to the
Closing Date. The Company will not be obligated to deliver any of the Securities
except upon payment for all the Securities to be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act

 

2



--------------------------------------------------------------------------------

(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f), 6(i) and 6(j), counsel for the Company and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and neither the Representatives nor any
other Initial Purchaser shall have any responsibility or liability to the
Company with respect thereto. Any review by the Representatives or any Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representatives or such Initial Purchaser, as the case
may be, and shall not be on behalf of the Company, the Guarantors or any other
person.

2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New
York, New York at 9:30 A.M., New York City time, on February 14, 2007, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”

 

3



--------------------------------------------------------------------------------

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. Each of the Preliminary Offering Memorandum and the Canadian
Preliminary Offering Memorandum, as of its date, did not, the Time of Sale
Information, at the Time of Sale, did not, and at the Closing Date, will not,
and the Canadian Offering Memorandum and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Canadian Preliminary Offering
Memorandum, the Time of Sale Information, the Canadian Offering Memorandum or
the Offering Memorandum.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum and the Canadian Preliminary Offering Memorandum, (ii) the
Offering Memorandum and the Canadian Offering Memorandum, (iii) the documents
listed on Annex A hereto, including a term sheet substantially in the form of
Annex B hereto, which constitute part of the Time of Sale Information and
(iv) any electronic road show or other written communications, in each case used
in accordance with Section 4(c). Each such Issuer Written Communication, when
taken together with the Time of Sale Information, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company makes no representation and warranty with respect to any statements
or omissions made in each such Issuer Written Communication in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.

 

4



--------------------------------------------------------------------------------

(c) Financial Statements. The financial statements and the related notes thereto
included in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the financial position of the Company
and its subsidiary as of the dates indicated and the results of their operations
and their cash flows for the periods specified; (subject, in the case of
quarterly financial statements, to the absence of footnotes and normal year-end
audit adjustments); such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby (except as otherwise disclosed in the
Time of Sale Information); and the other financial information included in each
of the Time of Sale Information and the Offering Memorandum has been derived
from the accounting records of the Company and its subsidiaries and presents
fairly the information shown thereby (except as otherwise disclosed in the Time
of Sale Information).

(d) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the Offering Memorandum (i) there has not been any change in the capital stock
or long-term debt of the Guarantors or the Company, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, results of operations of
the Company; (ii) the Company has not entered into any transaction or agreement
that is material to the Company or incurred any liability or obligation, direct
or contingent, that is material to the Company; and (iii) the Company has not
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in the Time of Sale Information.

(e) Organization and Good Standing; Investments. Each of the Guarantors and the
Company has been duly organized and is validly existing and in good standing
under the laws of its respective jurisdiction of organization, is duly qualified
to do business and is in good standing in each jurisdiction in which its
respective ownership or lease of property or the conduct of its respective
business requires such qualification, and has all power and authority necessary
to own or hold its respective properties and to conduct the businesses in which
it is engaged, except where the failure to be so qualified or in good standing
or have such power or authority would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial position, results of operations, ability of each of the Guarantors or
the Company to perform its obligations under the Transaction Documents (defined
below) or prospects of the Company or on the performance by the Company and the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”). The Company does not own or control, directly or
indirectly, any corporation, association or other entity and the Company
(i) does not have or hold, either directly or indirectly, any capital or any
other equity securities or interest in, or control (whether by the ownership or
control or direction of any securities or any other voting or participating
interest or by contract) of, any other person (other than TerreStar Networks
Holdings (Canada) Inc. and TerreStar Networks (Canada) Inc.) and (ii) is not
obligated to make and is not bound by any agreement, contract or understanding
of any nature as of the date hereof under which it may become obligated to make
any future

 

5



--------------------------------------------------------------------------------

investment in, or capital contribution to, any other person (other than
TerreStar Networks Holdings (Canada) Inc. and TerreStar Networks (Canada) Inc.).

(f) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”.

(g) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities and
the Indenture (including each Guarantee set forth therein) (together with the
Security Documents, the “Transaction Documents”) and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(i) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(k) Creation, Enforceability and Perfection of Security Interests. The
applicable pledging entity under each Security Document owns the relevant
collateral covered by such Security Document (the “Collateral”), free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim (other
than Permitted Liens (as defined in the Indenture)). All filings and other
actions necessary or desirable to perfect and protect the security interest in
the Collateral to be created under the Security Documents that are required
under the Security Documents have been or will be at or prior to the Closing
Date duly made or taken and are or

 

6



--------------------------------------------------------------------------------

will be at or prior to the Closing Date in full force and effect and, together
with the execution and delivery of the Security Documents by the Company and
each Guarantor, will create a valid and perfected first-priority security
interest in the Collateral securing the obligations of the Company and each
Guarantor.

(l) The Security Documents. Each of the Security Documents has been duly
authorized by the Company and each of the Guarantors (as applicable) and, when
duly executed and delivered in accordance with its terms by each of the other
parties thereto, will constitute a valid and legally binding agreement of the
Company and each of the Guarantors enforceable against the Company and each of
the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. Neither any of the Guarantors, nor the Company is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any of the
Guarantors or the Company is a party or by which any of the Guarantors or the
Company is bound or to which any of the property or assets of the Guarantors or
the Company is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Guarantors or the Company or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities

 

7



--------------------------------------------------------------------------------

(including the Guarantees) and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for (i) such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Initial Purchasers and (ii) such consents,
approvals, authorizations, orders and registrations or qualifications the
failure of which to obtain or make would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(q) Legal Proceedings. Except as described in the Time of Sale Information and
the Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is or
may be a party or to which any property of the Company is or may be the subject
that, individually or in the aggregate, if determined adversely to the Company,
would reasonably be expected to have a Material Adverse Effect; and, to the best
knowledge of the Company, except as described in the Time of Sale Information
and the Offering Memorandum, no such investigations, actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or by others.

(r) Independent Accountants. Friedman LLP, who has certified certain financial
statements of the Company is, to the best knowledge of the Company, a firm of
independent public accountants with respect to the Company within the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.

(s) Title to Real and Personal Property. The Company has good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real property and good and valid title to, or have valid rights to
lease or otherwise use, all items of personal property, that, in each case, are
material to the business of the Company, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect. Such property rights
are in each case free and clear of all liens, encumbrances, claims and defects
and imperfections of title except those that (i) do not materially interfere
with the use made and proposed to be made of such property by the Company or
(ii) would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

(t) Title to Intellectual Property. The Company owns or possesses, has the valid
right to use or can acquire on reasonable terms, adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of its business; except where the failure to own, possess, have the
valid right to use or have the ability to acquire would not reasonably be
expected to have a Material Adverse Effect; and, to the Company’s knowledge, the
conduct of its business does not conflict in any material respect with any such
rights of others, and the Company has not received any notice of any claim of
infringement of or conflict with any such rights of others, except to the extent
as would not reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers,
stockholders or other affiliates of the Company, on the other, that would be
required by the Securities Act to be described in a registration statement to be
filed with the Securities and Exchange Commission (the “Commission”) and that is
not so described in each of the Time of Sale Information and the Offering
Memorandum.

(v) Investment Company Act. The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in each of the Time of Sale Information and the Offering Memorandum
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).

(w) Taxes. The Company has filed all federal, state and foreign income and
franchise taxes required to be filed through the date hereof, except where the
failure to so file such returns would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect and has paid all taxes
shown thereon; and except as otherwise disclosed in the Time of Sale Information
and the Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
properties or assets that could reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect.

(x) Licenses and Permits. Except as described in each of the Time of Sale
Information and the Offering Memorandum, the Company possesses all licenses,
certificates, permits and other authorizations issued by, and has made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of its respective properties or the conduct of its business as described
in each of the Time of Sale Information and the Offering Memorandum, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, the Company has not
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(y) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company exists or, to the best knowledge of the Company, is contemplated or
threatened, except as would not have a Material Adverse Effect.

(z) Compliance With Environmental Laws. (i) The Company (x) is, and at all prior
times was, in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) has received and is in compliance with
all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct its business,
and (z) has not received notice of any actual or potential liability under or
relating to any Environmental Laws, including for the

 

9



--------------------------------------------------------------------------------

investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and has no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, or cost or liability, as would not, individually
or in the aggregate, have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum,
(x) there are no proceedings that are pending, or that are known to be
contemplated, against the Company under any Environmental Laws in which a
governmental entity is also a party, other than such proceedings regarding which
it is reasonably believed no monetary sanctions of $100,000 or more will be
imposed, (y) the Company is not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company, and
(z) the Company does not anticipate material capital expenditures relating to
any Environmental Laws.

(aa) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code, except to the extent that any non-compliance could not
reasonably be expected to have a Material Adverse Effect; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption, except to the extent that
any non-compliance could not have a Material Adverse Effect; (iii) for each Plan
that is subject to the funding rules of Section 412 of the Code or Section 302
of ERISA, no “accumulated funding deficiency” as defined in Section 412 of the
Code, whether or not waived, has occurred or is reasonably expected to occur;
(iv) the fair market value of the assets of each Plan exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (v) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(vi) neither the Company nor any member of the Controlled Group has incurred,
nor reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC, in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”,
within the meaning of Section 4001(a)(3) of ERISA) that could reasonably be
expected to have a Material Adverse Effect.

(bb) Accounting Controls. The Company maintains a system of internal accounting
controls sufficient, to the best knowledge of the Company, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions

 

10



--------------------------------------------------------------------------------

are recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Company’s internal controls.

(cc) Insurance. The Company has insurance covering its properties, operations,
personnel and businesses, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its business; and
the Company has not (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(dd) No Unlawful Payments. Neither the Company nor, to the best knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

(ee) Compliance with Money Laundering Laws. The operations of the Company are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

(ff) Compliance with OFAC. None of the Company or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(gg) Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance of the Securities and the other transactions
related thereto as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent, provided, however, that the Company’s
liquidity and ability to fund its capital requirements and

 

11



--------------------------------------------------------------------------------

operations are subject to the factors described in the Time of Sale Information
and the Offering Memorandum under “Management’s discussion and analysis of
financial condition and results of operations – Liquidity and capital
resources.” As used in this paragraph, the term “Solvent” means, with respect to
a particular date, that on such date (i) the present fair market value (or
present fair saleable value) of the assets of the Company is not less than the
total amount required to pay the liabilities of the Company on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, the Company is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (iii) the
Company is not engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company is engaged; and (iv) the Company
is not a defendant in any civil action that would result in a judgment that the
Company is or would become unable to satisfy.

(hh) No Broker’s Fees. The Company is not a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against any of them or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.

(ii) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(jj) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(kk) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(ll) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with

 

12



--------------------------------------------------------------------------------

the issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

(mm) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(nn) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(pp) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement to which the Representatives reasonably object.

(c) Additional Written Communications. Before making, using, authorizing,
approving or referring to any Issuer Written Communication, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
such written communication for review and will not make, use, authorize, approve
or refer to any such written communication to which the Representatives
reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or

 

13



--------------------------------------------------------------------------------

regulatory authority of any order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or the initiation or threatening of any proceeding for that purpose;
(ii) of the occurrence of any event at any time prior to the completion of the
initial offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use its reasonable best efforts to
prevent the issuance of any such order preventing or suspending the use of any
of the Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum or suspending any such qualification of the Securities and,
if any such order is issued, will obtain as soon as possible the withdrawal
thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the

 

14



--------------------------------------------------------------------------------

offering and resale of the Securities; provided that neither the Company nor any
of the Guarantors shall be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company will not, without
the prior written consent of J.P. Morgan Securities Inc., offer, sell, contract
to sell or otherwise dispose of any debt securities issued or guaranteed by the
Company and having a maturity of more than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(k) PORTAL and DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be designated Private Offerings, Resales and Trading
through Automated Linkages (“PORTAL”) Market securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (the “NASD”) relating to trading in the PORTAL Market and for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

15



--------------------------------------------------------------------------------

(o) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(p) Security Interests. The Company (i) shall use its reasonable best efforts to
complete on or prior to the Closing Date all filings and other similar actions
required in connection with the perfection of the security interests as and to
the extent required by the Security Documents and (ii) shall take all actions
necessary to maintain such security interests and to perfect security interests
in any collateral acquired after the Closing Date, in each case as and to the
extent required by the Security Documents.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company by any “nationally recognized
statistical rating organization”, as such term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company (other than an announcement with positive

 

16



--------------------------------------------------------------------------------

implications of a possible upgrading or an announcement which reaffirms,
reiterates or restates the substance of any announcement made prior to the date
hereof).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Representatives (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the best knowledge of
such officer, the representations set forth in Sections 3(a) and 3(b) hereof are
true and correct, (ii) confirming that the other representations and warranties
of the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Friedman LLP shall have furnished to the Representatives, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in each of the
Time of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

(f) Opinion and 10b-5 Statement of U.S. Counsel for the Company and the
Guarantors. Gibson Dunn & Crutcher LLP, U.S. counsel for the Company and the
Guarantors, shall have furnished to the Representatives, at the request of the
Company, their written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives.

(g) Opinion of U.S. Regulatory Counsel for the Company and the Guarantors.
Goldberg, Godles, Wiener and Wright, U.S. regulatory counsel for the Company and
the Guarantors, shall have furnished to the Representatives, at the request of
the Company, their written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives.

(h) Opinion and 10b-5 Statement of General Counsel. The General Counsel of the
Company shall have furnished to the Representatives his written opinion and
10b-5 statement dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representatives.

 

17



--------------------------------------------------------------------------------

(i) Opinion of Canadian Counsel for the Company and the Guarantors. Fraser
Milner Casgrain LLP, Canadian counsel for the Company and the Guarantors, shall
have furnished to the Representatives, at the request of the Company, their
written opinion, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representatives.

(j) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement of Simpson Thacher & Bartlett LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(k) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state, provincial or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

(l) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of each of the
Guarantors and the Company in their respective jurisdictions of organization, in
each case in writing or any standard form of telecommunication, from the
appropriate governmental authorities of such jurisdictions.

(m) PORTAL and DTC. The Securities shall have been approved by the NASD for
trading in the PORTAL Market and shall be eligible for clearance and settlement
through DTC.

(n) Security Documents. The Security Documents shall have been duly executed and
delivered by the parties thereto, the security interests created pursuant
thereto shall be effective and U.S. Bank National Association, as collateral
agent, shall hold a valid and perfected first-priority security interest in the
Collateral (subject to any Permitted Liens (as defined in the Indenture))
securing the obligations of the Company and the Guarantors, in each case, for
the benefit of the Trustee and the benefit of holders of the Securities on or
prior to, and as of, the Closing Date.

(o) Lien Searches. The Representatives shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Company and
the Guarantors covered by the Security Documents are located and any
jurisdictions in which valid filings with respect to such assets of the Company
and the Guarantors may be in effect, and such search shall reveal no liens on
any of the assets of the Company or the Guarantors (other than Permitted Liens
(as defined in the Indenture)).

(p) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representatives such further certificates
and documents as the Representatives may reasonably request.

 

18



--------------------------------------------------------------------------------

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Canadian Preliminary Offering Memorandum, the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication, the
Canadian Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Canadian
Preliminary Offering Memorandum, the Preliminary Offering Memorandum, any of the
other Time of Sale Information, any Issuer Written Communication, the Canadian
Offering Memorandum or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the statements concerning the Initial Purchasers contained in
the third paragraph, the fifth and sixth sentences of the tenth paragraph and
the twelfth paragraph under the heading “Plan of distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have

 

19



--------------------------------------------------------------------------------

under paragraphs (a) and (b) of this Section 7 except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraphs (a) and (b) of this
Section 7. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities Inc. and any such separate firm for the Company, its
respective directors and officers and any control persons of the Company shall
be designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of such Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one

 

20



--------------------------------------------------------------------------------

hand and the Initial Purchasers on the other from the offering of the Securities
or (ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company on
the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Securities and the total discounts and commissions received by the
Initial Purchasers in connection therewith, as provided in this Agreement, bear
to the aggregate offering price of the Securities. The relative fault of the
Company on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
J.P. Morgan Securities Inc., by notice to the Company, if after the execution
and delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in

 

21



--------------------------------------------------------------------------------

financial markets or any calamity or crisis, either within or outside the United
States, that, in the judgment of the J.P. Morgan Securities Inc., is material
and adverse and makes it impracticable or inadvisable to proceed with the
offering, sale or delivery, of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure another person or persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms. If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate. Any termination of
this Agreement pursuant to this Section 9 shall be without liability on the part
of the non-defaulting Initial Purchasers or the Company, except that the Company
will continue to be liable for the payment of expenses as set forth in
Section 10 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

22



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company
agrees to pay or cause to be paid all costs and expenses incident to the
performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Guarantors’ counsel and independent accountants;
(v) the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representatives may designate and
the preparation, printing and distribution of a Blue Sky Memorandum (including
the related fees and expenses of counsel for the Initial Purchasers); (vi) any
fees charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the application for the inclusion of the
Securities on the PORTAL Market and the approval of the Securities for
book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8(ii), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company agrees to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby. It is understood that, except as provided in Section 7 and
in this Section 10(b), the Initial Purchasers will pay all of their own costs
and expenses, including, without limitation, the fees of their counsel, transfer
taxes on resale of any of the Securities by them and any advertising expenses
connected with any offers they may make.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, and warranties of the Company and the Initial Purchasers
contained in this Agreement or made by or on behalf of the Company or the
Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall

 

23



--------------------------------------------------------------------------------

remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Company or the Initial
Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

14. Miscellaneous. (a) Authority of J.P. Morgan Securities Inc. Any action by
the Initial Purchasers hereunder may be taken by J.P. Morgan Securities Inc. on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities Inc. shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities
Inc., 270 Park Avenue, New York, New York 10017 (fax: (212)-270-1063);
Attention: Jessica Kearns. Notices to the Company shall be given to them at
12010 Sunset Hills Road, 6th Floor, Reston, VA 20190, Attention: Jeffrey
Epstein, with a copy to Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York,
NY 10166, Attention Joerg H. Esdorn.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, TERRESTAR NETWORKS INC. By   /s/ Neil L. Hazard  
Title:  Chief Financial Officer

 

Accepted: February 8, 2007 J.P. MORGAN SECURITIES INC. For itself and on behalf
of the several Initial Purchasers listed in Schedule 1 hereto. By   /s/ Jacob
Steinberg   Authorized Signatory   Jacob Steinberg   Executive Director

 

25



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchasers

   Principal Amount

J.P. Morgan Securities Inc.

   $ 200,000,000

Lehman Brothers Inc.

     150,000,000

UBS Securities LLC

     150,000,000       

Total

   $ 500,000,000



--------------------------------------------------------------------------------

Schedule 2

Guarantors

TerreStar Networks Holdings (Canada) Inc.

TerreStar Networks (Canada) Inc.



--------------------------------------------------------------------------------

Schedule 3

List of Security Documents

The Security Agreement, to be dated on or about February 14, 2007, between the
Company and U.S. Bank National Association, as Collateral Agent.

The Trademark Security Agreement to be dated on or about February 14, 2007,
between the Company and U.S. Bank National Association, as Collateral Agent.

The Canadian Security Agreement to be dated on or about February 14, 2007, among
the Guarantors and U.S. Bank National Association, as Collateral Agent.



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

ANNEX B

 

Confidential   February 8, 2007

LOGO [g29957img55.jpg]

 

Issuer:       TerreStar Networks Inc. Security Description:       Senior Secured
PIK Notes Distribution:       144A/RegS for Life Face:       $ 500,000,000 Gross
Proceeds:       $ 500,000,000 Coupon:       15.000% Coupon Step-Ups:      
Notwithstanding any of the other provisions of the notes or the indenture:      
(i) if by the date which is 60 days after the adoption of the Congressional
budget resolution regarding the U.S. federal government’s budget for the
government’s 2009 fiscal year (the “Government Contract Milestone Date”)
TerreStar has not certified to the Trustee that TerreStar has entered into a
bona fide binding agreement with a department, agency or instrumentality of the
U.S. federal government pursuant to which TerreStar will provide
telecommunications services during a multi-year period and will receive
compensation therefor, then commencing as of the Government Contract Milestone
Date and continuing through the date, if any, on which such certification is
provided to the Trustee, TerreStar will pay additional interest on each note,
which additional interest shall equal an increase in the annual interest rate on
the notes (after giving effect to any adjustments required pursuant to clauses
(i) and (iii) of this paragraph) by 0.5% per annum;       (ii) if by October 1,
2008 (the “Commercial Contract Milestone Date”) TerreStar has not certified to
the Trustee that TerreStar has entered into a bona fide binding agreement with a
non-governmental entity pursuant to which TerreStar will provide
telecommunications services during a multi-year period and will receive
compensation therefor, then commencing as of the Commercial Contract Milestone
Date and continuing through the date, if any, on which such certification is
provided to the Trustee, TerreStar will pay additional interest on each note,
which additional interest shall equal an increase in the annual interest rate on
the notes (after giving effect to any adjustments required pursuant to clauses
(ii) and (iii) of this paragraph) by 0.5% per annum;       (iii) if by December
31, 2008 (the “ATC Milestone Date”), TerreStar has not certified to the Trustee
that TerreStar has been authorized by the FCC to provide an Ancillary
Terrestrial Component in combination with the Issuer’s MSS, then commencing as
of the ATC Milestone Date and continuing through the date, if any, on which such
certification is provided to the Trustee, TerreStar will pay additional interest
on each note, which additional interest shall equal an increase in the annual
interest rate on the notes (after giving effect to any adjustments required
pursuant to clauses (i) and (ii) of this paragraph) by 0.5% per annum;      
(iv) any certification required by the foregoing shall be in the form of an
Officers’ Certificate provided to the Trustee signed by the Issuer’s Chief
Executive Officer and Chief Financial Officer. Maturity:       February 15, 2014
Offering Price:       100.000% Yield to Maturity:       15.000% Spread to
Treasury:       + 1028 Benchmark:       UST 4% due 2/15/2014 Ratings:      
NR/NR Interest Pay Dates (interest will be paid in kind in the form of
additional notes until February 15, 2011; cash pay thereafter):       February
15 and August 15 Beginning:       August 15, 2007 Clawback:       Up to 35% at
115% Until:       February 15, 2010 Optional redemption:       The Notes are not
redeemable at the Issuer’s option prior to Maturity except as follows:       At
any time prior to Maturity, the Issuer may elect to redeem the Notes at a
redemption price equal to the sum of (i) 100% of the principal amount on the
redemption date of the Notes redeemed plus (ii) a “make-whole” premium computed
using a discount rate equal to the Treasury Rate plus 50 basis points Change of
control:       Put @ 101% of principal amount Incurrence of Indebtedness:      
Including but not limited to the following:       (i) $1 of additional senior
secured or unsecured indebtedness by the Issuer or any Guarantors for each $4 of
Net Proceeds received by the Issuer after the issue date resulting from an
equity offering subject to a minimum of Net Proceeds of $150 million.       (ii)
General debt basket of $50 million and no additional credit facilities basket
Trade Date:       February 8, 2007 Settlement Date:    (T+4)    February 14,
2007 CUSIP:       144A: 881452AA4       Reg S: U8813GAA9 ISIN:      
USU8813GAA95 Denominations:       2,000x1,000 Bookrunner:       JPMorgan      
Lehman Brothers       UBS Investment Bank Comment:       The underwriters have
informed the Company that they intend to create a syndicate short position in
the Notes. The underwriters expect to settle the short position in the market;
however, if the underwriters determine it is prudent to do so, and if they
subsequently reach an agreement with the Company to do so, may elect to cover
the short position with the purchase of additional Notes from the Company. The
final prospectus will be revised to make clear that the prospectus will apply to
both the offering of Notes set forth above and any Notes delivered as part of
the short position (to the extent the position is covered by a purchase of
additional Notes by the Underwriters from the Company).

LOGO [g29957img5.jpg]

 



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.



--------------------------------------------------------------------------------

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors;

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom; and

(iii) it has offered and sold the Securities, and will offer and sell the
Securities, as part of their distribution in Canada at any time, only in
accordance with the terms of the Canadian Offering Memorandum.

(d) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees, in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), that
with effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of notes to the public in that
Relevant Member State prior to the publication of a prospectus in relation to
the notes which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of notes to the
public in that Relevant Member State at any time:

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual accounts; or

(iii) in any other circumstances which do not require the publication by the
Company of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this provision, the expression an “offer of notes to the
public” in relation to any notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the notes to be offered so as to enable an investor to
decide to purchase or subscribe the notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the

 

C-2



--------------------------------------------------------------------------------

expression Prospectus Directive means Directive 2003/71/EC and includes any
relevant implementing measure in each Relevant Member State.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

C-3